Citation Nr: 0734937	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  05-05 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES 

1.  Entitlement to service connection for residuals of a 
concussion manifested by stroke and seizures.

2.  Entitlement to service connection for residuals of a 
concussion manifested by memory loss.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1959 to 
October 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

The issue of service connection for residuals of a 
concussion, to include memory loss, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Residuals of a concussion, to include strokes and seizures, 
were not manifest during service, were not manifest within 
one year of separation, and are not attributable to service.


CONCLUSION OF LAW

Residuals of a concussion manifested by strokes and seizures, 
were not incurred in or aggravated by service and may not be 
presumed to have been incurred or aggravated therein.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 and Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) 
(2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issue on appeal arises from a claim 
for service connection for head injury, to include a 
concussion, and a claim for service connection for 
stroke/seizures, to include memory loss, as secondary to the 
aforementioned head injury.  The Board notes that the 
veteran's claim was received in April 2004.  In May 2004, 
prior to its adjudication of this claim, the RO provided 
notice to the claimant regarding the VA's duty to notify and 
to assist.  Specifically, the RO notified the claimant of 
information and evidence necessary to substantiate the claim; 
information and evidence that VA would seek to provide; and 
information and evidence that the claimant was expected to 
provide.  The veteran was advised to notify VA of any 
information or evidence he wished VA to retrieve for him.  
Thus, the Board finds that the content and timing of the May 
2004 notice comports with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

With respect to the duty to assist, the Board notes that the 
veteran has undergone a VA examination in conjunction with 
his claim for service connection.  38 C.F.R. § 3.159(c)(4).  
There is no objective evidence indicating that there has been 
a material change in the veteran's condition since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination reports are thorough and the examinations in this 
case are adequate upon which to base a decision.  The records 
satisfy 38 C.F.R. § 3.326.  

Additionally, the claimant's service medical records and 
pertinent post-service medical records have been obtained, to 
the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  
 
Additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  


II.  Evidence

The veteran filed a claim for service connection for 
residuals of a head injury, to include strokes and seizures, 
and also filed a claim for service connection for residuals 
of a head injury characterized by memory loss, in April 2004.  

According to the veteran's service medical records, he 
sustained a head injury on September 11, 1962 after running 
down a hill following a birthday/farewell celebration.  
According to the medical report, "He tripped and fell on a 
hard surface, sustaining the below injuries:  Concussion of 
brain...Contusion, left wrist, right upper quadrant of 
abdomen...Wound, lacerated, Face, no artery or nerve 
involvement..."  The veteran was hospitalized for seven days, 
and a September 18, 1962 medical entry confirmed the 
diagnosis of a concussion, contusion, and a laceration.  On 
January 24, 1963, the veteran was "cleared for participation 
in strenuous sports."  His September 1963 discharge 
examination noted that his head, face, neck, and scalp were 
"Normal," and none of the above diagnoses, nor the 
veteran's accident, were mentioned in the report.  

In January 2004, the veteran suffered a seizure at 4 am, as 
reported by his spouse.  Following a CT scan, the veteran was 
informed that he had 2 previous strokes, and that the strokes 
may have led to the seizure.  See January 2004 VA outpatient 
report.  

A VA outpatient report from February 2004 stated, "Patient 
with new onset seizure disorder most likely related to remote 
stroke."  However, the examiner did not provide an opinion 
as whether the veteran's current disorder is etiologically-
related to his period of active service.

In May 2004, he submitted a statement from a VA physician who 
stated, "It is my opinion that more likely than not, [the 
veteran]developed his seizure disorder after a head trauma 
injury he suffered while in military service at Stewart Air 
Force Base in New York state."  He stated that he reviewed 
the veteran's VA records.  

A May 2004 VA outpatient report noted that the veteran's MRI 
revealed "two bold strokes in the right frontal and right 
frontotemporal region."  The veteran reported that he had 
not experienced any more generalized tonic-clonic seizures.  
Though, "he was still having problems with forgetfulness."  
According to the veteran's wife, the forgetfulness "has been 
there all their marriage, but seems to be getting worse."  
The veteran conveyed a history of a head injury, as a result 
of "falling from a statue," while in the military.

The examiner stated that the veteran's "fugue states" may 
have been:

...simple or complex seizures.  It certainly may be 
that this generalized tonic-clonic seizure is 
related to that remote head injury as head injury 
is a risk factor.  These two areas of stroke on his 
brain could have been present there since the 
original injury; I have no way of knowing.  We just 
know that they are not acute strokes and occurred 
at some time in the past.

In July 2004, the veteran was afforded a VA examination.  The 
VA examiner noted that the veteran's claims file had been 
reviewed.  The examiner reported that a March 2004 MRI 
demonstrated "cerebral infarction in the distribution of the 
right middle and anterior cerebral arteries."  The examiner 
also noted that a March 2004 electroencephalogram was also 
normal.  At that time, the veteran complained of a seizure 
and poor memory.

According to the examination, the veteran was alert with no 
"language disturbance and with no significant dementia."  
There was no abnormality in the cranial nerve, and no defect 
was noted with the veteran's motor system.    His gait was 
normal, and there was no abnormality related to primary 
sensation.  The examiner stated that the veteran "has 
essentially a normal neurologic examination."  He went on to 
note that:

As far as his seizures are concerned the seizures 
are most likely related to his cerebral infarction.  
There is no evidence that his cerebral infarction 
occurred following the minor head trauma described 
in 1963 [sic].  Indeed was this a post-traumatic 
seizure disorder the seizure would most likely not 
have occurred at night and most probably would have 
begun with a localized onset suggesting the right 
frontal lobe.

As to the veteran's May 2004 VA opinion, the examiner stated:

It should be pointed out that [the VA physician] 
who offers 'it is my opinion it is more likely than 
not the veteran developed his seizure disorder 
after a head trauma injury he suffered while in the 
military services at Stewart Air Force Base in New 
York state' has very little if any validity and is 
more a product of veteran advocacy then the [sic] 
is scientifically reliable.

Ultimately, the examiner opined, "By far [t]he most probable 
cause for the veteran's seizures is cerebral vascular 
disease.  Thus my conclusion is the seizures disorder is 
caused by or the result of cerebral vascular disease with 
right cerebral infarction and bears no relationship to a 
minor head trauma occurring 41 years ago."

A September 2004 rating decision denied the veteran's claims, 
and that ruling was upheld by a December 2004 statement of 
the case.  

The VA outpatient treating physician who offered the May 2004 
opinion, offered another opinion in November 2004.  At that 
time, she noted that the veteran had had small seizures since 
he suffered a head injury while in the military in 1962 
wherein he hit a concrete statue.  He also reported that he 
had had retrograde memory difficulty.  The examiner opined 
that:

It is likely that this is related to his head 
injury which apparently was significant.  They 
bring [sic] me records which shows that in 
September 1962, he did have a significant head 
injury with the concussion to the brain.  He was 
unconsciousness [sic] for a period of time, and had 
retrograde memory difficulty.  Certainly, this 
could lead to scar formation and subsequent seizure 
disorder.

An additional VA examination, conducted in February 2005, 
noted that:

Post-traumatic epilepsy generally occurs with risk 
factors of more than 2 hours of post-traumatic 
amnesia with the presence of a seizure after the 
first week of the traumatic head injury and in 
cases of traumatic head injury which have 
demonstrable brain injury such as acute subdural 
hematoma, contusion, and other evidence that brain 
tissue has been injured.  None of those things 
occurred in this case, and it should be pointed out 
that the seizure occurred 40+ years after the 
alleged head injury.  It should also be noted that 
the patient had a cerebral infarction occurring in 
proximity to the initial seizure that he 
experienced.  It should also be noted that risk 
factors for seizures following cerebral infarction 
reach nearly 10%.  Thus it continues to be my 
opinion that an injury 40 years before the initial 
seizure is not likely the cause of the seizure, and 
an injury to the brain with a higher incidence of 
causing seizures occurring in proximity to the 
onset of the seizures is the most likely cause.

A February 2005 supplemental statement of the case upheld the 
denial of the veteran's claims.  

The Board also notes that a March 2006 letter, from the 
veteran's spouse, noted periods of "blankness" and memory 
problems dating back to his separation from active duty.  
During the veteran's March 2006 Board hearing, the veteran's 
spouse reiterated her statements. 


III.  Law

A.  Service Connection

The U.S. Court of Appeals for Veterans Claims (Court) held 
that, in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  


C.  Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  The Board must assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  When the positive and 
negative evidence as to a claim is in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the claimant prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.


VI.  Analysis

The veteran's service medical records confirm that the 
veteran sustained a concussion on September 11, 1962.  As 
noted above, his September 1963 discharge examination noted 
that his head, face, neck, and scalp were "Normal," and 
neither the veteran's accident nor any residuals thereof were 
mentioned in the report.

According to the May 2004 VA physician, the veteran's 
"seizure disorder" resulted from his inservice traumatic 
injury.  However, the Board notes that this medical opinion 
does not indicate that the veteran's entire claims file was 
reviewed.  He indicated that he only reviewed the veteran's 
VA records.  Further, no rationale for this opinion was 
provided.  The July 2004 VA examiner reviewed this opinion 
and noted that it had "very little if any validity...".  He 
stated that the opinion was not scientifically reliable.  
Therefore, little probative weight is accorded this opinion. 

A VA outpatient report in May 2004 noted "two bold 
strokes."  As discussed above, the VA examiner stated,  "It 
certainly may be that this generalized tonic-clonic seizure 
is related to that remote head injury as head injury is a 
risk factor.  These two areas of stroke on his brain could 
have been present there since the original injury; I have no 
way of knowing." [emphasis added].  While the conclusions of 
a physician are medical conclusions that the Board cannot 
ignore or disregard, the Board is free to assess medical 
evidence and is not compelled to accept a physician's 
opinion.  See Willis v. Derwinski, 1 Vet. App. 66 (1991); 
Wilson v. Derwinski, 2 Vet. App. 614 (1992).  Thus, although 
on initial review the May 2004 outpatient record appears to 
support the veteran's claim, a close reading shows that it 
does not.  The opinion is both equivocal and speculative and, 
at most, does little more than propose that it is possible 
the veteran's seizures and strokes are related to the 
veteran's concussion in service.  Such speculation is not 
legally sufficient to establish service connection.  See 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  This stated opinion, 
then, falls short of the level of certainty necessary for the 
Board to service connect seizures and strokes.

In direct contrast, the July 2004 VA examiner was unequivocal 
when he stated, "By far [t]he most probable cause for the 
veteran's seizures is cerebral vascular disease.  Thus my 
conclusion is the seizures disorder is caused by or the 
result of cerebral vascular disease with right cerebral 
infarction and bears no relationship to a minor head trauma 
occurring 41 years ago."  The examiner noted that a March 
2004 MRI demonstrated "cerebral infarction in the 
distribution of the right middle and anterior cerebral 
arteries."  He further opined that, because there is no 
evidence that his cerebral infarction occurred as a result of 
the veteran's accident, a medical nexus does not exist 
linking the veteran's current disorder to the concussion he 
sustained during active duty.  The examiner further contended 
that, had the veteran suffered a post-traumatic seizure, 
"The seizure would most likely not have occurred at night 
and most probably would have begun with a localized onset 
suggesting the right frontal lobe."

A second opinion in a VA outpatient treatment record offered 
by the May 2004 VA examiner in November 2004 noted that it is 
"likely" that the veteran's seizure disorder is related to 
his head injury, in that his inservice concussion was 
"significant," "He was unconscious for a period of time," 
and that, "Certainly, this could lead to scar formation and 
subsequent seizure disorder."  The Board observes that 
although she reviewed a September 1962 service record, there 
is no indication that she reviewed the claims folder in its 
entirety.  Further, it is unclear from the one page service 
medical report of record if and how long the veteran was 
unconscious, and exactly how "significant" the head injury 
was.  Moreover, the history as noted by the veteran in that 
report of small seizures since the head injury and retrograde 
memory difficulty since that time is not corroborated by the 
contemporaneous records.  Thus, the Board accords little 
probative weight to this second opinion based on the factual 
premise presented.  

The veteran's July 2004 VA examiner provided an additional 
examination in February 2005.  As noted above, the examiner 
opined that the veteran's seizure disorder is not the result 
of his inservice concussion.  He asserted that, generally, 
post-traumatic epilepsy occurs soon after the injury, "after 
the first week of the traumatic head injury and in cases of 
traumatic head injury which have demonstrable brain injury 
such as acute subdural hematoma, contusion, and other 
evidence that brain tissue has been injured."  The examiner 
noted that this was not the case in this instance.  He also 
suggested that the passage of 40+ years between the veteran's 
inservice injury and his seizure cast doubt upon the validity 
of the veteran's claim.  Further, he referred to the 
veteran's MRI, which revealed "a  cerebral infraction 
occurring in proximity to the initial seizure that he 
experienced."   To further support his conclusion, the 
examiner stated that:

It should also be noted that risk factors for 
seizures following cerebral infarction reach nearly 
10%.  Thus it continues to be my opinion that an 
injury 40 years before the initial seizure is not 
likely the cause of the seizure, and an injury to 
the brain with a higher incidence of causing 
seizures occurring in proximity to the onset of the 
seizures is the most likely cause.

In assessing medical evidence, whether a physician provides a 
basis for his medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-89 (2000).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. 
App. 229, 232 (1993).

Under 38 C.F.R. § 3.159(a)(1) (2006), "competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions."  Id.  A registered 
nurse practitioner ... is one who, by definition, has 'advanced 
education and clinical training in a specialized area of 
health[ ]care ... [and] can diagnose, prescribe, and perform 
procedures.'  Dorland's Illustrated Medical Dictionary 1294 
(30th ed. 2003).  A nurse practitioner, having completed 
medical education and training, thus fits squarely into the 
requirement of § 3.159(a)(1) as one competent to provide 
diagnoses, statements, or opinions."  Cox v. Nicholson, 20 
Vet. App. 563, 569 (2007).

Based on the foregoing, the Board finds that the medical 
opinions provided by the VA examiner in July 2004 and 
February 2005 are superior in weight and credibility than 
those proffered by the other VA examiners.  The examiner 
provided an in-depth rationale for his medical opinion.  He 
offered a theory, supported by medical evidence, that the 
veteran's current disorder resulted from another disorder of 
recent onset.  In addition, the examiner noted, in detail, 
that the weight of the available evidence makes it unlikely 
that the veteran's seizure disorder resulted from his 
inservice injury.

As noted, the May 2004 favorable medical opinion is 
absolutely void of supporting documentation to substantiate 
his opinion.  The VA outpatient report of May 2004 is, at 
best, equivocal in nature.  Although the November 2004 VA 
examiner noted that the veteran's condition was "likely" 
due to his inservice accident, that opinion was not 
accompanied by a thorough or accurate analysis of the medical 
evidence in this case.  Moreover, none of the opinions noted 
here indicated a complete review of the veteran's claims 
file.

Although the veteran contends that his current disorder is 
etiologically related to his inservice accident, the Board 
observes that it cannot credit the veteran's assertions 
regarding the nature and cause of his condition, as the 
veteran is not shown to possess any particular medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Moreover, as to the 
statements of the veteran's spouse who recalled the veteran's 
periods of blankness since they had been married, the Board 
reiterates that in cases that turn on medical etiology, lay 
statement regarding causation are insufficient to establish 
service connection.

Therefore, the more probative evidence of record does not 
establish that the veteran's seizure disorder had its onset 
in service.  There were no complaints of stroke or seizure 
within the veteran's service medical records.  There is no 
contemporaneous record of any continuous symptoms from his 
separation from service, within one year of service, or 
onward.  Moreover, the Board finds that the most probative 
medical evidence of record in this case is not supportive of 
the veteran's claim.

While the Board recognizes the veteran's sincere belief in 
the merits of his claim, the preponderance of the evidence is 
against a finding of service connection for his strokes or 
seizure disorder.  In reaching this conclusion, the Board 
acknowledges that the benefit of the doubt is to be resolved 
in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in 
regard to a material issue.  However, as the preponderance of 
the evidence is against the veteran's claim, that doctrine is 
not for application in this case.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for residuals of a concussion manifested 
by strokes and seizures is denied.



REMAND


The veteran contends that he has memory problems related to 
his concussion incurred during his period of active service.  
Although several medical opinions have addressed his strokes 
and seizure disorder, none of the VA examiners have provided 
an etiological opinion as to whether his inservice concussion 
is medically related to his current memory condition.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  In McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), the Court noted that 
the third prong of 38 C.F.R. § 3.159(c)(4)(I), requires that 
the evidence of record "indicate" that the claimed 
disability or symptoms may be associated with service, 
establishes a low threshold.   See also Locklear v. 
Nicholson, 20 Vet. App. 410 (2006).

In light of the aforementioned evidence, the Board finds that 
the case should be returned to the VA medical examiner who 
provided the opinions referenced above to determine the 
relationship, if any, of the veteran's memory condition to 
his military service.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the case to the VA examiner who 
provided opinions in July 2004 and in 
February 2005 for a supplemental opinion at 
to whether the residuals of the veteran's 
head injury includes a memory loss disorder.  
If that examiner is unavailable, the case 
should be referred to another suitably 
qualified examiner.  The claims file must be 
made available to the examiner and the 
examiner should indicate in his/her report 
whether or not the claims file was reviewed.  
A rationale for any opinion expressed should 
be provided.  The examiner should respond to 
the following:

Is it at least as likely as not that the 
veteran's has a memory disorder that is 
etiologically related to the concussion he 
sustained in service in 1962, or otherwise to 
the veteran's military service?  

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

2.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


